Name: Commission Regulation (EEC) No 2457/91 of 12 August 1991 amending Regulation (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 226/6 Official Journal of the European Communities 14. 8 . 91 COMMISSION REGULATION (EEC) No 2457/91 of 12 August 1991 amending Regulation (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector HAS ADOPTED THIS REGULATION : Article 1 The text of Article 12 ( 1 ) of Regulation (EEC) No 859/89 is replaced by the following : * 1 . The offers above the average market price, recorded in one Member State or region of a Member State, converted into quality R 3 according to the coefficients referred to in Annex IV and increased by an amount equal to 3,5 % of this price per 100 kilo ­ grammes carcase weight are not taken into account. However, for Member States or regions of a Member State which fulfil the conditions of Article 6 (4), second indent, of Regulation (EEC) No 805/68 , this percentage is reduced to 2,5 % .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of the Council of 27 June 1968 on the common organiza ­ tion of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2) and in particular Article 6 (8) thereof, Whereas Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 2369/91 (4), lays down in particular the detailed rules on invitations to tender ; that Article 12 ( 1 ) fixed the amount of the increase, foreseen in Article 6 (6) of Regulation (EEC) No 805/68 , at ECU 6 ; that in view of the significant fall in market prices in this sector, it is necessary to take suitable measures to avoid speculative reductions in prices ; to this end, it is appropriate to encourage the recovery of the trend by modulating the amount of the increase accord ­ ing to the prices recorded on the market and fixing this amount at a higher level when the market price is above a certain limit ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It is applicable from the second tender of the month of August. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 24. (2) OJ No L 150, 15 . 6. 1991 , p. 16. (3) OJ No L 91 , 4. 4. 1989, p. 5 . (4) OJ No L 216, 3 . 8 . 1991 , p. 36 .